Name: 93/228/EEC: Commission Decision of 5 April 1993 amending for the second time Decision 92/175/EEC with regard to the list of Animo units
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  EU finance;  information and information processing;  agricultural activity
 Date Published: 1993-04-23

 Avis juridique important|31993D022893/228/EEC: Commission Decision of 5 April 1993 amending for the second time Decision 92/175/EEC with regard to the list of Animo units Official Journal L 097 , 23/04/1993 P. 0033 - 0033 Finnish special edition: Chapter 3 Volume 49 P. 0119 Swedish special edition: Chapter 3 Volume 49 P. 0119 COMMISSION DECISION of 5 April 1993 amending for the second time Decision 92/175/EEC with regard to the list of Animo units(93/228/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 20 (3) thereof, Whereas, at the request of Italy, the list of the Animo units drawn up by Commission Decision 92/175/EEC of 21 February 1992 establishing the list and identity of the units in the Animo computerized network (3), as amended by Decision 93/71/EEC (4), should be corrected, in particular with regard to the list of border inspection posts; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 92/175/EEC is hereby amended as follows: 1. in the Annex, under the heading 'Italia, local units': - the entry 'Roma (Via Ariosto, 3)' is replaced by: 'Roma (No 1)', (see identification number 03.402.12), - the entry 'Roma (Via Filippo Meda, 35)' is replaced by: 'Roma (No 2)', (see identification number 03.403.12), - identification number 04.404.12 and the entry 'Roma (Via Amba Aradam, 9)' are replaced by '03.404.12' and 'Roma (No 3)', - the entry 'Roma (5) (Via Torrespaccata, 157)' is replaced by 'Roma (No 4)', (see identification number 03.405.12), - identification number 04.406.12 and the entry 'Roma (6) (P.le Tosti, 4)' are replaced by '03.406.12' and 'Roma (No 5)', - identification numbers '03.407.12, 03.408.12, 03.409.12, 03.410.12 and 03.411.12' and the entries 'Roma (P.le Umanesimo, 10), Roma (Lungomare Toscanelli, 72), Roma (Via B. Ramazzini, 31), Roma (10) (Via Portuense, 332) and Roma (11) (B.go Santo Spirito, 3)' are deleted, - identification numbers '03.550.16, 03.552.16, 03.554.16 and 03.556.16' are replaced by '03.550.17, 03.552.17, 03.554.17 and 03.556.17'; 2. in the Annex, under the heading 'Italia, border inspection posts': - identification numbers '03.675.99, 03.680.99, 03.688.99, 03.694.99, 03.697.99, 03.698.99, 03.702.99 and 03.703.99' and the entries 'Campogalliano, Gaeta, Milano, Coccau, Susa, Torino, Ventimiglia and Verona' are deleted, - the entry 'Novara' is replaced by 'Pescara', (see identification number 03.678.99), - the entry 'Modane' is replaced by 'Reggio Calabria', (see identification number 03.689.99). Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 80, 25. 3. 1992, p. 1. (4) OJ No L 25, 2. 2. 1993, p. 39.